Appeal from an order dated February 6, 1939, directing appellant, within five days after *839service of a copy of the order, to serve and file a verified bill of particulars of her objections herein in conformity with an order entered December 5, 1938. Order of the Surrogate’s Court of Queens county modified by striking out the provision for service of a bill of particulars "within five days after the entry and service of a copy of the order and in place thereof inserting a provision that such bill of particulars be served within five days after completion of the examination directed in Matter of Quinn, No. Ü (post, p. 839), decided herewith; and, as so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant, payable out of the estate. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.